 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 JAMES A. BLUM
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   James.Blum@usdoj.gov
 6 Attorneys for the United States

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                          3:19-CV-572-MMD-CLB

11                 Plaintiff,                         Settlement Agreement for Entry of
                                                      Judgment of Forfeiture as to Bradley
12          v.                                        McHugh and Order

13 $128,320.00 in United States Currency,

14                 Defendant.

15          The United States of America and Bradley McHugh and his counsel, Geoffrey G.

16 Nathan, agree as follows:

17          1. This case is a civil forfeiture action seeking to forfeit $128,320.00 in United States

18 Currency under 21 U.S.C. § 881(a)(6).

19          2. Bradley McHugh knowingly and voluntarily agrees to the civil judicial forfeiture

20 of the $128,320.00 in United States Currency.

21          3. Bradley McHugh knowingly and voluntarily agrees to forfeit the $128,320.00 in

22 United States Currency to the United States.

23          4. Bradley McHugh knowingly and voluntarily agrees to relinquish possessory

24 rights, ownership rights, and all rights, titles, and interests in the $128,320.00 in United

25 States Currency.

26          5. Bradley McHugh knowingly and voluntarily agrees to waive his right to any civil

27 judicial forfeiture proceedings (proceedings) concerning the $128,320.00 in United States

28 Currency.
 1          6. Bradley McHugh knowingly and voluntarily agrees to waive service of process of

 2   any and all documents filed in this action or any proceedings concerning the $128,320.00 in

 3   United States Currency arising from the facts and circumstances of this case.

 4          7. Bradley McHugh knowingly and voluntarily agrees to waive any further notice

 5   to him, his agents, or his attorney regarding the forfeiture and disposition of the

 6   $128,320.00 in United States Currency.

 7          8. Bradley McHugh knowingly and voluntarily agrees not to file any claim, answer,

 8   petition, or other documents in any proceedings concerning the $128,320.00 in United

 9   States Currency.

10          9. Bradley McHugh knowingly and voluntarily agrees to withdraw any claims,

11   answers, counterclaims, petitions, or other documents he filed in any proceedings

12   concerning the $128,320.00 in United States Currency.

13          10. Bradley McHugh knowingly and voluntarily agrees to waive the statute of

14   limitations, the CAFRA requirements, Supplemental Rules for Admiralty or Maritime

15   Claims and Asset Forfeiture Actions A, C, E, and G, 18 U.S.C. § 983, the constitutional

16   requirements, and the constitutional due process requirements of any forfeiture proceedings

17   concerning the $128,320.00 in United States Currency.

18          11. Bradley McHugh knowingly and voluntarily agrees to waive his right to a trial

19   on the forfeiture of the $128,320.00 in United States Currency.

20          12. Bradley McHugh knowingly and voluntarily agrees to waive (a) all

21   constitutional, legal, and equitable defenses to, (b) any constitutional or statutory double

22   jeopardy defense or claim concerning, and (c) any claim or defense under the Eighth

23   Amendment to the United States Constitution, including, but not limited to, any claim or

24   defense of excessive fines or cruel and unusual punishments in any proceedings concerning

25   the $128,320.00 in United States Currency.

26          13. Bradley McHugh knowingly and voluntarily agrees to the entry of a Judgment

27   of Forfeiture of the $128,320.00 in United States Currency to the United States.

28   ///
                                                    2
 1          14. Bradley McHugh understands that the forfeiture of the $128,320.00 in United

 2   States Currency shall not be treated as satisfaction of any assessment, restitution, fine, cost

 3   of imprisonment, or any other penalty that may be imposed on Bradley McHugh in

 4   addition to forfeiture.

 5          15. Bradley McHugh knowingly and voluntarily agrees to the conditions set forth in

 6   this Settlement Agreement for Entry of Judgment of Forfeiture as to Bradley McHugh and

 7   Order (Settlement Agreement).

 8          16. Bradley McHugh knowingly and voluntarily agrees to hold harmless the United

 9   States, the United States Department of Justice, the United States Attorney’s Office for the

10   District of Nevada, the Drug Enforcement Administration, the Department of the United

11   States Treasury, and the Nevada Highway Patrol, their agencies, their agents, and their

12   employees from any claim made by Bradley McHugh or any third party arising out of the

13   facts and circumstances of this case.

14          17. Bradley McHugh knowingly and voluntarily releases and forever discharges the

15   United States, the United States Department of Justice, the United States Attorney’s Office

16   for the District of Nevada, the Drug Enforcement Administration, the Department of the

17   United States Treasury, and the Nevada Highway Patrol, their agencies, their agents, and

18   their employees from any and all claims, rights, or causes of action of any kind that Bradley

19   McHugh now has or may hereafter have on account of, or in any way growing out of, the

20   seizures and the forfeitures of the property in the civil judicial forfeiture.

21          18. Bradley McHugh knowingly and voluntarily acknowledges, understands, and

22   agrees that (a) federal law requires the Department of the United States Treasury and other

23   disbursing officials to offset federal payments to collect delinquent tax and non-tax debts

24   owed to the United States and to individual states (including past-due child support); (b) if

25   an offset occurs to the payment to be made pursuant to this agreement, they will receive a

26   notification from the Department of the United States Treasury at the last address provided

27   by them to the governmental agency or entity to whom the offset payment is made; (c) if

28   they believe the payment may be subject to an offset, they may contact the Treasury
                                                  3
 1   Department at 1-800-304-3107; (d) the terms of this settlement do not affect the tax

 2   obligations fines, penalties, or any other monetary obligations owed to the United States or

 3   an individual state; and (e) the exact sum delivered to Geoffrey G. Nathan, on behalf of

 4   him, may well be a lesser sum, if the Treasury Offset Program reduces the amount in

 5   satisfaction of a debt obligation.

 6          19. After the property is forfeited in the civil case and the United States District

 7   Court has signed the Settlement Agreement concerning the property, within a practicable

 8   time thereafter for the United States, the United States agrees to release to Bradley

 9   McHugh one payment of $8,320.00 less any debt owed to the United States, any agency of

10   the United States, or any debt in which the United States is authorized to collect, through

11   Geoffrey G. Nathan, Esq. Bradley McHugh knowingly and voluntarily agree to fill out the

12   Department of the United States Treasury Automated Clearing House (ACH) form

13   accurately and correctly and submit it to the United States Attorney’s Office so that the

14   payment of the money can be disbursed by electronic fund transfer. Bradley McHugh

15   knowingly and voluntarily agrees the $8,320.00 may be offset by any debt owed to the

16   United States, any agency of the United States, or any debt in which the United States is

17   authorized to collect.

18          20. Each party acknowledges and warrants that its execution of the Settlement

19   Agreement is free and is voluntary.

20          21. The Settlement Agreement contains the entire agreement between the parties.

21          22. Except as expressly stated in the Settlement Agreement, no party, officer, agent,

22   employee, representative, or attorney has made any statement or representation to any

23   other party, person, or entity regarding any fact relied upon in entering into the Settlement

24   Agreement, and no party, officer, agent, employee, representative, or attorney relies on

25   such statement or representation in executing the Settlement Agreement.

26          23. The persons signing the Settlement Agreement warrant and represent that they

27   have full authority to execute the Settlement Agreement and to bind the persons and/or

28   entities, on whose behalf they are signing, to the terms of the Settlement Agreement.
                                                     4
  I          24. This Settlement Agreement shall be construed and hterpreted accotding to
  2   federal forfeiture law and federal common law. The jurisdiction and the venue for any

  3   dispute related to, andlor arising from, this Settlement Agreement is the unoffrcial

 4    Northern Division of the United States District Court for the District of Nevada, located in

  5   Reno, Nevada.

  6          25. Each party shall bear his its own attomeys'   fees, expenses, costs, and interest.

  7          26. This Settlement Agreement shall not be construed more strictly against one

 8    party than against the other merely by virrue of the fact that it may have been prepared

 9    primarily by counsel for one ofthe parties, it being tecognized that both parties have

10    contributed substantially and materially to the preparation of this Settlement Agreement.

11           IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. gZa6S@)(2), that there was
t2    reasonable cause for the seizure and forfeiture ofthe $128,320.00 in United States

13    Currency

t4    DATED:
                 q   tr\                         DATED:
15    Geoffrey G. Nathan Law Oflices             NICHOLASA. TRUTANICH
                                                 United States Attomey
t6
t7                6
      GEOFF      Y G. NATHAN                     JAMES A. BLUM
18    Counsel for Bradley McHugh                 Assistant United States Aftomey

19    DATED:
                     )L \   Lc''

20

2t
22
         ^\r wt"s
      BRADLEY MCHUGH

23

24                                               IT IS SO ORDERED:
25

26

)'7                                              UNITED STATES DISTRICT JUDGE
28                                               DATED:
                                                    5
 1          24. This Settlement Agreement shall be construed and interpreted according to

 2   federal forfeiture law and federal common law. The jurisdiction and the venue for any

 3   dispute related to, and/or arising from, this Settlement Agreement is the unofficial

 4   Northern Division of the United States District Court for the District of Nevada, located in

 5   Reno, Nevada.

 6          25. Each party shall bear his its own attorneys’ fees, expenses, costs, and interest.

 7          26. This Settlement Agreement shall not be construed more strictly against one

 8   party than against the other merely by virtue of the fact that it may have been prepared

 9   primarily by counsel for one of the parties, it being recognized that both parties have

10   contributed substantially and materially to the preparation of this Settlement Agreement.

11          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was

12   reasonable cause for the seizure and forfeiture of the $128,320.00 in United States

13   Currency.

14   DATED:                                      DATED: December 20, 2019

15   Geoffrey G. Nathan Law Offices              NICHOLAS A. TRUTANICH
                                                 United States Attorney
16

17                                               /s/ James A. Blum
     GEOFFREY G. NATHAN                          JAMES A. BLUM
18   Counsel for Bradley McHugh                  Assistant United States Attorney
19   DATED:
20

21
     BRADLEY MCHUGH
22

23

24                                               IT IS SO ORDERED:
25

26

27                                               UNITED STATES DISTRICT JUDGE
28                                               DATED:      December 23, 2019
                                                   5
